UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):June 24, 2014 LAS VEGAS RAILWAY EXPRESS, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 000-54648 (Commission File Number) 56-2646797 (I.R.S. Employer Identification No.) 6650 Via Austi Parkway, Suite 140 Las Vegas, NV89119 (Address of principal executive offices) (zip code) 702-583-6715 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement. On June 24, 2014, Las Vegas Railway Express, Inc. (the “LVRE”), terminated a Securities Purchase Agreement (the “Agreement”) with Ascendiant Capital Partners, LLC (the “ACP”) to provide up to $10 million in capital in the form of a credit line facility. Item 9.01 Financial Statements and Exhibits. None SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LAS VEGAS RAILWAY EXPRESS, INC. Date:June 27, 2014 By: /s/Michael Barron Name: Michael Barron Title:Chief Executive Officer
